Title: To James Madison from James Monroe, 9 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Augt. 9. 1813
The day being unfavorable I think it probable you will not get further than occoquan this evening.
Mr Graham has seen Mr Wyer this morning, at my request, to ascertain, whether & when he can set out with our despatches for Russia, & finds that he is altogether destitute of the means. He proposes to take a sum not exceeding 1000. dolrs on loan, to be replac’d, with Mr Harris in Russia, where we want money for destitute seamen. I fear, that if a special messenger is not chargd with our despatches, and they are left to chance, especially now that it is possible, that the mediation is accepted, and any extry delay shod. occur, before their receit, it will be a cause of censure. I wish you to think on this subject & give me instructions, as soon as convenient. With great respect & esteem sincerely yours
Jas Monroe
